In an action to recover damages for personal injuries, based upon defendant’s having furnished plaintiff with an allegedly defective ladder (Labor Law, § 240), defendant appeals from an interlocutory judgment of the Supreme Court, Nassau County, dated October 24, 1973, in favor of plaintiff on the issue of liability, upon a jury verdict, after a trial solely on that issue. Interlocutory judgment reversed, on the law, with costs, and complaint dismissed. The evidence produced by plaintiff failed to establish that the ladder supplied to him by defendant was defective. The proof was equally consistent with a possible finding that the condition of the cleat resulted from the fall of the ladder as ' it .was with a possible finding that the condition of the cleat caused the fall. Thus, plaintiff failed to establish one of the requisite elements of his cause of action (Kluttz v. Citron, 2 N Y 2d 379, 383; see Digelormo v. Weil, 260 N. Y. 192, 200). Hopkins,. Acting P. J., Cohalan, Christ, Brennan .and Munder, JJ., concur.